Citation Nr: 1455977	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kurt Kudialis, Agent


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter T.A.





ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1965 to December 1967, with service in the Republic of Vietnam.  The Veteran passed away in November 1994; at the time of his death, he was not in receipt of VA compensation benefits.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that when the Appellant's claim originally came before the Board, the issue on appeal was whether she had submitted new and material evidence sufficient to reopen her claim for benefits.  Following a November 1998 Board decision that denied service connection for the cause of the Veteran's death, the Appellant submitted a petition to reopen the claim in February 2006, which was denied in a letter issued on September 19, 2006.  Thereafter, she submitted another petition to reopen that was received on September 11, 2007, within one year of the September 2006 denial.  The September 2007 petition was adjudicated in the May 2008 decision.  However, in connection with her September 2007 petition to reopen, the Appellant submitted medical opinions from Dr. P. Sud and Dr. H. Dabideen, which suggested that the Veteran's scleroderma may have been related to service.  As set forth in 38 C.F.R. § 3.156(b) (2014), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As the aforementioned opinions qualified as new and material evidence, the evidence must be considered as part of her February 2006 claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In connection with her appeal, the Appellant and her daughter testified at a hearing before the undersigned Veterans' Law Judge in May 2010.  A transcript of that proceeding has been associated with the claims file.

This case was previously before the Board in July 2010, when it was remanded for additional development.  The Board remanded the case again in April 2012 for further evidentiary development.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the April 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's April 2012 remand were not fully completed.  A remand by the Board confers on the Appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the April 2012 remand, the Board directed a VA clinician to review the evidence of record and determine whether it was at least as likely as not that the Veteran's scleroderma and / or pulmonary fibrosis was caused by or the result of his exposure to chemical dioxins.  If the clinician determined that the Veteran's scleroderma and / or pulmonary fibrosis was not caused by or the result of his exposure to chemical dioxins, the clinician was requested to provide an opinion as to whether the scleroderma and / or pulmonary fibrosis was the result of, was caused by, or began during the Veteran's military service.  In reaching those determinations, the clinician was requested to specifically comment upon the opinions of Dr. P. Sud, dated November 1, 2007, Dr. H. Dabideen, dated August 27, 2007, and Dr. C. N. Gibson, dated January 17, 1995, each of whom indicated that the Veteran's pulmonary difficulties were caused by or the result of his in-service chemical dioxin exposure or his period of service more generally.  If the clinician disagreed with the private opinions and the statements provided by the Appellant, the clinician was asked to provide detailed answers as to why he or she disagreed with the opinions and statements.

Although the July 2012 clinician noted the opinions of Drs. Sud, Dabideen, and Gibson, her discussion of those opinions did not include a detailed explanation of her disagreements with them and was thus inadequate.  Specifically, the clinician's discussion of Dr. Sud's opinion was limited to stating that Dr. Sud was an internal medicine physician, not a specialist in immune disease.  See July 2012 VA Opinion, pg. 4.  Regarding Dr. Daibideen's opinion, the clinician stated that Dr. Dabideen was not an immunologist and did not specialize in the diagnosis and treatment of scleroderma.  She also noted that her review of the available records from 1968 did not support that the Veteran's symptoms were consistent with scleroderma.  Id. at 7.  As to Dr. Gibson, the July 2012 clinician's stated that Dr. Gibson was not a certified expert in Agent Orange, had not done research about Agent Orange, and was therefore not qualified to claim there was a connection between the Veteran's medical history of scleroderma and exposure to Agent Orange while in Vietnam.  Id. 

To the extent that the July 2012 clinician disputed the private opinions on the basis that Drs. Sud, Dabideen, and Gibson were not experts on Agent Orange exposure or were otherwise not qualified to render opinions, the Board finds the clinician's findings to be conclusory and not sufficient to qualify as a detailed response to positive evidence.  While the July 2012 clinician provided some detail with respect to Dr. Dabideen's opinion, she did not address Dr. Dabideen's contention that scleroderma was "rare and unknown at the time" and that the Veteran may have been misdiagnosed.  See August 17, 2007 Opinion from Dr. Dabideen.  The Board further notes that the July 2012 VA clinician did not address the findings of the August 2010 VA opinion.  Accordingly, there has not been substantial compliance with the remand directive pertaining to the VA opinion.

The RO was also directed to solicit a completed VA Form-646 from the Appellant's representative prior to recertifying the appeal to the Board, and to provide the representative the opportunity to review the claims folder and any documents obtained as a result of the remand.  Upon receipt of the VA Form-646, the RO was directed to take any additional action deemed warranted, and include copies of all correspondence in the claims folder.  

The record provides no indication that a VA Form-646 was solicited from the Appellant's representative following the issuance of the October 2012 Supplemental Statement of the Case, or that the representative was given the opportunity to review the claims folder to include the July 2012 VA opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims folder to an appropriate clinician who has not previously seen or reviewed the Appellant's claim.  The clinician's report must specifically reflect that the entire claims folder was reviewed.  

The clinician is requested to provide opinions on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's scleroderma and / or pulmonary fibrosis were caused by, or the result of, his exposure to chemical dioxins.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's scleroderma and / or pulmonary fibrosis were the result of, caused by, or began during the Veteran's active military service.  

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

In reaching those determinations, the clinician should reference the complete claims file and any inconsistent past diagnoses rendered.  The clinician is requested to specifically comment upon the opinions of Dr. P. Sud, dated November 1, 2007, Dr. H. Dabideen, dated August 27, 2007, and Dr. C. N. Gibson, dated January 17, 1995, each of whom indicated that the Veteran's pulmonary difficulties were caused by or the result of the Veteran's in-service chemical dioxin exposure or his period of service more generally.  The clinician should also comment on the statements of the Appellant and her daughter, to include the May 2010 hearing transcript.  If the clinician disagrees with the private opinions and the statements provided by the Appellant and her daughter, the clinician is asked to provide detailed answers as to why he or she disagreed with the opinions and statements.

Any opinion offered should be accompanied by supporting rationale.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Following completion of the foregoing, the RO must review the clinician's report (and any addendums) and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Appellant and the accredited representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal.

The RO should specifically solicit a completed VA Form-646, or equivalent, from the Appellant's representative prior to recertifying the appeal to the Board.  The representative should be offered the opportunity to review the claims folder and any documents obtained as a result of this remand.  

Upon receipt of the completed VA Form-646, the RO should take any additional action deemed warranted.  A copy of all correspondence should be included in the claims folder for review.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


